Citation Nr: 0106426	
Decision Date: 03/05/01    Archive Date: 03/08/01

DOCKET NO.  99-08 449A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right hip disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disability.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a head injury, to include headaches and chest 
pain. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission



WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active military service from January 1982 to 
January 1986.  She also served in the Colorado Army National 
Guard, including periods of active duty for training from May 
to September 1986, and from January 1991 to May 1992.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 1998 rating decision of the Department of 
Veterans Affairs (VA) Waco Regional Office (RO) which 
determined that new and material evidence had not been 
submitted to reopen previously denied claims of service 
connection for a right hip disability, a back disability, and 
residuals of a head injury.  In May 1999, the veteran 
testified at an RO hearing, and in November 2000, she 
testified at a Travel Board hearing.


FINDINGS OF FACT

1.  By January 1995 rating decision, the RO denied service 
connection for residuals of a head injury, a back disability, 
and a right hip disability; no appeal was initiated within 
one year following notice to the veteran in February 1995.  

2.  By June 1996 rating decision, the RO determined that new 
and material evidence had not been submitted to reopen a 
claim of service connection for a right hip disability; no 
appeal was initiated within one year following notice the 
veteran in June 1996. 

3.  Evidence received since the January 1995 rating decision 
denying service connection for residuals of a head injury and 
a back disability is duplicative, cumulative, or does not 
bear on the specific matter under consideration; thus, it 
provides no new factual basis on which to reopen the 
veteran's claims of service connection for these 
disabilities.

4.  Evidence received since the June 1996 rating decision 
denying service connection for a right hip disability is 
duplicative, cumulative, or does not bear on the specific 
matter under consideration, and it does not provide a new 
factual basis on which to reopen the veteran's claim of 
service connection for that disability.


CONCLUSIONS OF LAW

1.  The January 1995 and June 1996 rating decisions denying 
service connection for residuals of a head injury, a back 
disability, and a right hip disability, are final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.1103 (2000).

2.  New and material evidence has not been received to 
warrant reopening of the claims of service connection for a 
residuals of a head injury, a back disability, and a right 
hip disability.  38 U.S.C.A. §§ 5108 (West 1991); 38 C.F.R. 
§ 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's July 1981 military enlistment medical 
examination report is negative for pertinent complaints or 
abnormalities.  In-service medical records show that in March 
1982, she complained of low back pain after carrying her ruck 
sack.  Heat therapy was prescribed.  In October 1982, she 
complained of a headache, backache, and stomach ache; the 
assessment was "vagal syndrome secondary to menstruation."

In May 1983, she complained of shin splints and abdominal 
pain.  The assessment was rule out pelvic inflammatory 
disease.  Later that month, she returned and indicated that 
she had previously been given a "profile" for back pain and 
shin splints.  She stated that she now felt fine and no 
longer needed a profile.  The assessment was lower back pain 
and shin splints, resolved.

In March 1985, the veteran sought treatment for back and 
chest wall pain, stating that her pain had been present for 
the past eleven months.  She denied a history of trauma.  
Physical examination showed full range of motion with no 
evidence of kyphosis or scoliosis.  There was tenderness in 
the area of T3 and 4; the lumbar spine was normal.  X-ray of 
the thoracic spine showed a mild roto scoliotic curve with a 
convexity to the right; it was noted that no congenital 
abnormalities were otherwise identified and there was no 
compression seen.  The assessments included 
chostrochontritis.  In May 1985, she again complained of back 
and chest pain.  

In September 1985, she was referred for orthopedic evaluation 
in connection with her complaints of mid back and lateral 
chest wall pain.  She again denied a history of injury and 
reported that she alo had low back pain.  The assessment was 
back pain of unknown etiology.  

In October 1985, the veteran reported a two-year history of 
spinal pain.  She stated that her neck and lumbar pain had 
improved with physical therapy but that her thoracic and 
chest pain were unresolved.  A bone scan was negative.  
Continued physical therapy was recommended.  In October 1985, 
she complained of continued mid scapular pain.  It was noted 
that the veteran had no history of injury, other than from 
"a minor slip" which had occurred in basic training.  The 
assessment was chronic spinal pain.  On follow-up in November 
1985, she reported that heat treatment had helped.  In 
December 1985, she complained of continued back and chest 
pain.  On examination, she reported that her pain had begun 
during her pregnancy and had not resolved.  The assessments 
were low back pain without objective findings, X-ray 
scoliosis, costochoncritis.  

At a January 1987 physical examination, the veteran reported 
that earlier that month, she had developed a severe headache 
after sustaining a "traumatic head injury" in a fall on 
some ice.  She stated that her headache had since resolved 
and she denied loss of consciousness, memory loss, visual 
disturbances, or other abnormalities.  The examiner indicated 
that he found no sequalea from this head injury on 
examination.  The veteran also reported a history of 
recurrent back pain secondary to a fall; she indicated that 
her back pain had since resolved with physical therapy.  On 
clinical evaluation, the veteran's spine was normal with full 
range of motion.  No neurologic abnormalities were 
identified.  

In July 1987, while on active duty for training, the veteran 
felt dizzy and passed out.  The diagnosis was heat 
exhaustion.  

On physical examination in April 1991, the veteran's head, 
spine and musculoskeletal system were again normal.  No 
neurologic abnormalities were identified.  The veteran 
reported a history of frequent headaches and swollen or 
painful joints, but denied recurrent back pain.  

In May 1991, the veteran sought treatment for right foot 
pain, which she indicated had been present for the past three 
weeks.  X-ray examination revealed a possible fracture of the 
sesomoid bone.  Subsequent treatment records show continued 
complaints of right foot pain.  In March 1992, she also had 
additional complaints of right hip pain and it was noted that 
the veteran was pregnant.  

At her April 1992 military demobilization medical 
examination, the veteran had numerous complaints, including a 
history of a head injury, broken bones, arthritis, lameness, 
and recurrent back pain.  Specifically, she complained of 
chronic right hip pain and speculated that such pain might be 
due to her May 1991 right foot injury.  She stated that her 
hip pain had been present since walking in a right foot cast.  
The examiner noted that the veteran's right hip complaints 
were to be evaluated post partum.  On clinical evaluation, 
the veteran's head, spine, and musculoskeletal system were 
normal.  No neurological abnormality was identified.  

In June 1992, the veteran filed claims of service connection 
for several disabilities, including a head injury, right hip 
and back disability.  In connection with her claim, on VA 
medical examination in July 1992 she reported that in basic 
training she had a minor head injury and was unconscious for 
about five minutes.  She indicated that she was never 
admitted to a hospital, but sustained a frontal hematoma 
which subsided without further consequence.  She also 
reported that she had injured her right foot in service, 
requiring a cast for several months and crutches.  She 
indicated that as a result of her instability on crutches, 
she had fallen and twisted her back and injured her hip.  Her 
complaints included right hip discomfort.  On physical 
examination, range of motion of the lumbar spine was normal, 
without tenderness or spasm.  Lumbar lordosis was normal.  
There was no tenderness to palpation of the right hip.  
Flexion, extension, and internal and external rotation of the 
right hip was normal.  Abduction was to 45 degrees and 
adduction was to 25 degrees.  X-ray of the right hip was 
normal.  The diagnoses included head injury with loss of 
consciousness, recovered; strain of the right hip, and lumbar 
muscle strain.  

By June 1993 rating decision, the RO denied service 
connection for residuals of a head injury, a right hip 
disability, and a back disability.  The veteran was notified 
of this decision by June 1993 letter.

In March 1994, she filed claims of service connection for 
blurred and double vision and headaches, claiming they were 
incurred in service as a result of a head injury.  She also 
requested service connection for a right hip disability and 
back disability.  

In support of her claim, she submitted VA outpatient 
treatment records showing that in July 1993, she was 
evaluated in the neurology clinic in connection with her 
complaints of a shooting right lower extremity pain radiating 
to the right hip.  On examination, she reported right hip 
pain and rare low back pain.  X-ray examination of the right 
hip was normal.  Neurological, motor, and sensory 
examinations were also normal.  The assessment was 
questionable lumbosacral radiculopathy.  In February 1994, 
the veteran sought treatment for back and shoulder pain which 
she stated had been present on and off since March 1992.  The 
assessment was back and shoulder pain of uncertain etiology, 
appears musculoskeletal in origin.  

On VA medical examination in November 1994, the veteran 
reported that she had first developed right hip pain in 1985 
which had improved with physical therapy.  She indicated that 
her hip pain recurred after her 1991 right foot injury.  On 
objective examination, there was no point tenderness.  Range 
of right hip motion was full with no pain or difficulty.  The 
diagnoses included right hip strain.  

By January 1995 rating decision, the RO again denied service 
connection for a right hip disability, residuals of a head 
injury, and residuals of a back injury.  Although the veteran 
was notified of this decision by February 1995 letter, she 
did not appeal within the applicable time period.  Thus, the 
decision is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 20.1103.  

In March 1996, she requested a reopening of her claim of 
service connection for a right hip disability.  In support of 
her claim, the RO obtained post-service treatment records 
from the service department.  In pertinent part, the records 
show that in December 1992, she was seen with complaints of 
recurrent right back pain for the past year.  X-ray 
examination of the thoracic and lumbosacral spine in January 
1993 was normal.  In January 1993, she had numerous 
complaints, including intermittent sharp eye pains with and 
without "white lights."  A history of head injury in 1990 
with no sequalea was noted.  The assessment was nonfocal 
neurological complaints.  In March 1993, she again complained 
of low back pain.  In May 1994, she sought treatment for neck 
and low back pain after she was involved in an automobile 
accident.  X-ray examination of the cervical spine showed no 
radiographic evidence of acute injury; there were early 
degenerative changes at the C5-6 disc interspace.  X-ray of 
the right hip showed no significant abnormality.  

By June 1996 rating decision, the RO determined that new and 
material evidence had not been submitted to reopen a claim of 
service connection for a right hip disability.  She was 
notified of this decision by June 1996 letter, but did not 
appeal within the applicable time period.  Thus, the decision 
is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 
20.1103.

In April 1998, the veteran again requested reopening of her 
claims of service connection for right hip and back 
disabilities, and residuals of a head injury, to include 
chest pains and headaches.  In support of her claim, she 
submitted duplicate service medical records.  Additionally, 
the RO obtained VA outpatient treatment records dated from 
December 1997 to April 1998.  These records show that in 
April 1998, the veteran sought treatment for low back pain.  
It was noted that X-ray examination in 1996 was negative.  
The assessment was chronic low back pain.  

By September 1998 decision, the RO determined that new and 
material evidence had not been submitted to reopen claims of 
service connection for a right hip disability, a back 
disability, and residuals of a head injury, to include chest 
pains and headaches.

The veteran appealed the RO determination and in May 1999 and 
November 2000, she testified at a hearings at the RO.  As to 
her right hip disability, she stated that she may have first 
injured it at the time of a head injury in 1987.  She claimed 
that she also injured it in May 1991 when she fell during 
physical training.  She stated that her hip was not treated 
after the injury, but it continued to bother her.  She noted 
she complained of right hip pain at her separation 
examination, but was told an X-ray examination could not be 
taken, as she was pregnant.  She reported receiving post-
service follow-up care, but that a physician had not given 
her a diagnosis and only recommended that she exercise.  
Regarding her back, she stated that she probably first 
injured it when she slipped on some ice and hit her head.  
She indicated that she started having problems with her back 
thereafter.  She also stated that she began to have periodic 
headaches following that incident; she denied ever having 
headaches previously.  She also indicated that she was unsure 
whether her chest pain was related to her head injury.  

II.  Law and Regulations

Generally, a claim which has been denied in a final Board 
decision or in a final rating decision may not thereafter be 
reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 
1991).  The exception to this rule is 38 U.S.C.A. § 5108 
which provides that if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  

Under applicable regulation, "new and material evidence" is 
defined as evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998)..

The U.S. Court of Appeals for the Federal Circuit has noted 
that not every piece of new evidence is "material," but 
that some new evidence may well contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it will not 
eventually alter a rating decision.  Hodge, 155 F.3d at 1363.

The Board observes that the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA) 
appears to have left intact the requirement that a veteran 
must first present new and material evidence in order to 
reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceed to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the Act shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 38 
U.S.C.A. § 5108.  See 38 U.S.C. § 5103A(f).

In any event, the Board concludes that a remand for 
additional action by the RO is not warranted under the VCAA 
as VA has already met its obligations to the veteran under 
that statute.  She has been informed via a Statement of the 
Case, of the nature of the evidence needed to substantiate 
her claims.  In view of the foregoing, the Board finds that 
VA has fully satisfied its duty to the veteran under the 
VCAA.  Because the change in law has no material effect on 
adjudication of these claims, the Board finds that it can 
consider the merits of this appeal without prejudice to the 
veteran.  Bernard v Brown, 4 Vet. App. 384 (1993). 

III.  Analysis

With the considerations set forth above, the Board must now 
review the all of the evidence which has been submitted by 
the veteran or otherwise associated with the claims folder 
since the January 1995 rating decision denying service 
connection for residuals of a head injury and a back 
disability and the June 1996 rating decision denying service 
connection for a right hip disability.

Regarding the veteran's application to reopen the claims of 
service connection for residuals of a head injury and back 
disability, the Board notes that the additional evidence 
submitted since the last final denial in January 1995 
consists of (1) post-service treatment records from VA and 
the service department showing treatment for back pain as 
well as a complaint of intermittent sharp pains in the eyes; 
(2) copies of previously-considered service medical records; 
and (3) the veteran's May 1999 and November 2000 hearing 
testimony.  After careful consideration of this evidence, the 
Board finds that it is not new and material sufficient to 
reopen the claims of service connection for residuals of a 
head injury and low back disability.  

As regards the duplicate service medical records submitted by 
the veteran, evidence which is merely duplicative of evidence 
already in the record cannot be considered "new" for 
purposes of reopening a claim.  38 C.F.R. § 3.156(a).  Thus, 
this evidence is not new and material.  

With respect to the veteran's hearing testimony to the effect 
that she has experienced continuous back, headache, and chest 
pain symptomatology since service and attributing those 
symptoms to in-service head and back injuries, the Board 
finds that such statements are cumulative or reiterative of 
other statements previously considered by the RO at the time 
of the prior decision.  Simply put, the current assertions 
contain essentially the same contentions as those which were 
previously considered.  Thus, such evidence is clearly not 
new.  See Reid v. Derwinski, 2 Vet. App. 312 (1992).

Regarding the post-service VA and service department clinical 
records showing treatment for back pain and nonfocal 
neurological complaints, the Board finds that this evidence 
is not new and material sufficient to reopen the claims of 
service connection for residuals of a head injury and a back 
disability.  This medical evidence indicates only that the 
veteran was treated for these complaints after her separation 
from service.  Such records do not supply any indication that 
any current disability or symptom is causally related to the 
veteran's military service or any incident therein, including 
a head injury or a back injury.  Therefore, the Board finds 
that this evidence is not new and material evidence to reopen 
the claims as it does not bear directly and substantially 
upon the specific matter under consideration, namely, whether 
the veteran currently has a low back disability or head 
injury residuals which were incurred in or aggravated during 
active service.  In other words, absent any medical opinion 
linking a current disability to her active service, the fact 
that the veteran was treated for complaints of back pain or 
nonfocal neurological complaints after her separation from 
service is immaterial.

Regarding the veteran's application to reopen the claim of 
service connection for a right hip disability, the Board 
notes that the additional evidence submitted since the last 
final denial in June 1996 consists of (1) VA outpatient 
treatment records dated from December 1997 to April 1998 
which contain no complaints or findings of right hip 
disability; (2) copies of previously-considered service 
medical records; and (3) the veteran's May 1999 and November 
2000 hearing testimony.  On review of this evidence, the 
Board finds that this evidence is not new and material 
sufficient to reopen the claims of service connection for a 
right hip disability.  

Again, with respect to the service medical records submitted 
by the veteran, this evidence was previously of record at the 
time of the prior denials.  Evidence which is merely 
duplicative of evidence already in the record cannot be 
considered "new" for purposes of reopening a claim.  38 
C.F.R. § 3.156(a).  

Likewise, the testimony provided by the veteran at her 
personal hearings was cumulative or reiterative of other 
statements previously considered by the RO at the time of the 
prior decision.  The current assertions contain essentially 
the same contentions as those which were previously 
considered.  Thus, such evidence is clearly not new.  Reid, 
supra.  

Finally, the VA outpatient treatment records obtained by the 
RO are not new and material sufficient to reopen the claims 
of service connection for a right hip disability.  This 
medical evidence contains no indication that the veteran 
currently has a right hip disability which is causally 
related to the veteran's military service or any incident 
therein.  Therefore, the Board finds that this evidence is 
not new and material evidence to reopen the claim as it does 
not bear directly and substantially upon the specific matter 
under consideration.

In summary, the Board finds that the additional evidence 
submitted by the veteran or otherwise associated with the 
claims folder since the last final January 1995 rating 
decision denying service connection for residuals of a head 
injury and a back disability and the last final June 1996 
rating decision denying service connection for a right hip 
disability is either duplicative, cumulative, or does not 
bear directly and substantially upon the specific matter 
under consideration.  Consequently, new and material evidence 
has not been submitted and the claims of service connection 
for these disabilities are not reopened.  38 C.F.R. § 
3.156(a).


ORDER

New and material evidence having not been submitted, the 
application to reopen the claims of service connection for 
residuals of a head injury, to include headaches and chest 
pain, a back disability and a right hip disability, is 
denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals



 


